                                                                   JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


JASON GIESY,
      Plaintiff,                    CV 15-6821 DSF (AFMx)

                v.                  JUDGMENT

DARLENE MEAD, et al.,
      Defendants.



   The Court having dismissed Defendant Darlene Mead, having
issued an order to show cause re lack of prosecution as to
Defendant Credit Systems International, Inc., and Plaintiff having
not responded to the order to show cause,

   IT IS ORDERED AND ADJUDGED that Plaintiff takes
nothing, that the action be dismissed with prejudice as to Darlene
Mead and without prejudice as to Credit Systems International,
Inc., and that Defendants recover costs of suit pursuant to a bill of
costs filed in accordance with 28 U.S.C. § 1920.

  IT IS SO ORDERED.


Date: April 1, 2019                 ___________________________
                                    Dale S. Fischer
                                    United States District Judge
